Citation Nr: 1131103	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  09-33 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 until March 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  The Veteran was afforded a hearing in February 2011 before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his August 2008 Notice of Disagreement, the Veteran indicated that he had been treated for the claimed skin disorder by a physician in Crossville, Alabama, and a notation in the claims file from April 2009 indicates that records were requested from the identified physician.  The Board notes, however, that there is no actual documentation of what efforts, if any, were made in order to acquire the identified medical records.  Furthermore, the Veteran was not provided a release, authorizing VA to request such records.  

In May 2009 the Veteran underwent a VA examination of the skin, specifically focused on ringworm.  The examiner described the Veteran's then-current skin symptoms and provided a diagnosis of "mild popular rash."  The examiner provided no nexus opinion relating to the rash, and the Veteran's claims file was not provided for review.  Based on the foregoing, the Board finds the examination to be inadequate for rating purposes.

Accordingly, the case is REMANDED for the following action:

1.  VA is to take appropriate steps towards acquiring relevant medical records from the office of Dr. Raymond C. Ufford, of Crossville, Alabama.  All efforts are to be documented in the claims file, as should any negative responses received.

2.  Following completion of the above development, the Veteran's entire claims file is to be reviewed by a VA examiner.  The examiner is to diagnosis the Veteran's current skin disorder and to opine as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's current skin disorder is related to service.  The examiner is to comment not only on ringworm, but all other potentially relevant skin pathologies.  If a physical examination of the Veteran is deemed necessary, one is to be arranged.

3.  Then, the Veteran's claim should be readjudicated.  If the determination remain unfavorable, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


